Citation Nr: 1444604	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  13-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as secondary to the Veteran service-connected right leg and right knee disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.

This matter comes to the Board of Veteran's Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied service connection for arthritis in the right knee and arthritis in the right ankle.  Subsequently, in an April 2013 rating decision, the RO granted service connection for arthritis in the right knee.  The issue of entitlement to service connection for a right ankle disability, to include arthritis, remains on appeal following VA Form 8 certification to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

The Veteran has been service-connected for residuals, excision osteochondroma, right leg (hereinafter right leg disability) since August 1961, as well as instability, right knee and arthritis, right knee since October 2009.

In October 2009, the Veteran indicated he had constant pain in his knee and ankle due to arthritis.  The Veteran contends that his service-connected right leg disability contributed to his current right ankle disability due to an altered gait.  See October 2011 Statement in Support of Claim.

In December 2009, the RO denied service connection for arthritis in the right ankle because there was no evidence of treatment for or diagnosis of right ankle arthritis in the record.

VA treatment records dated in 2008 and 2009 indicate a diagnosis of degenerative joint disease (DJD); however, there is no specification as to where the DJD was observed in the body.  

The Veteran was afforded a VA examination in February 2011.  He indicated he had been having problems with his right ankle for 15 to 20 years and reported constant dull pain.  He also reported weakness and giving way of the ankle.  Upon examination, right ankle dorsiflexion was noted to be 0 to 20 degrees and plantar flexion was noted to be 0 to 45 degrees. X-rays showed no acute abnormality and little if any significant arthropathy was detected.  Apparent atherosclerotic peripheral vascular calcification and small posterior calcaneal enthesophyte was observed.  The impression was mild posterior calcaneal enthesopathy.  

After review of the record and interview with the Veteran, the examiner provided his opinion that the Veteran's right ankle condition was less likely than not secondary to his service-connected right leg disability.  He explained that the Veteran had surgical removal of an osteochrondome of the right lower leg in 1960.  Review of the medical literature indicated that an osteochrondroma is a developmental abnormality of bone.  The examiner indicated that the Veteran had the osteochrondroma removed when he was 21 years of age and that there were no reports of complications after the surgery.  Thereafter, he worked as a coal miner following separation from service for 23 years and did not report an ankle condition until 1991.  The examiner indicated that the x-ray and examination of the right ankle were normal.

A VA treatment record dated in April 2011 noted lost sensation on the dorsum of the foot and laterally and that plantar flexion of the right ankle was to 30 degrees and dorsiflexion to 10 degrees.  There was no gross instability of the right ankle; the joint itself was "diffusely tender."
In January 2012, the Veteran underwent another VA examination.  Range of motion of the right ankle was from -5 degrees dorsiflexion to +45 degrees plantar flexion.  The examiner noted diffuse tenderness along the ankle joint.  The examiner indicated his opinion that it was at least as likely as not that the Veteran's "leg condition to include the ankle and the knee are a result of his service connection."  The examiner explained that the fact that the Veteran was given an L3 profile at 21 years of age was "quite significant and suggested far more physical limitations than simple excision of the osteochondroma."  The examiner went on to state that the Veteran has had persistent atrophy for years and that had led to instability in the knee, "a functional instability as a result of quadriceps atrophy."  

The RO requested an addendum opinion on account of the indication in the January 2012 examination report that the Veteran had diminished sensation on the dorsum of the right foot and in the deep and superficial peroneal nerve distribution.  The RO asked the examiner to provide a diagnosis and state if the condition causing the diminished sensation was at least as likely as not caused by or a result of the Veteran's service-connected right leg condition and to provide diagnoses for right knee and ankle conditions.  In a May 2012 addendum opinion, the VA examiner explained that the diagnosis would be a common peroneal injury with subsequent neuropraxia, loss of sensation and muscular weakness in the distribution of the common peroneal nerve.  He indicated that such condition was at least as likely as not caused by the surgical excision of the osteochondroma from the right proximal fibula.    He indicated this led to a state of diminished sensation, chronic in nature, and weakness in the leg.   He also stated that the right ankle diagnosis would be sensory loss in the common peroneal distribution and that the right knee had degenerative changes.

In a June 2012 rating decision, the RO granted a 10 percent evaluation for neuritis of the external popliteal nerve (common peroneal), based on mild incomplete paralysis.

In an April 2013 statement of the case the RO increased the Veteran's rating for common peroneal injury with subsequent neuropraxia, loss of sensation and muscular weakness in the distribution of the common peroneal nerve and right ankle to 20 percent disabling.  The RO again denied the Veteran's claim to entitlement for service connection for arthritis, right ankle indicating that the objective evidence established that the Veteran's ankle symptoms were related to nerve damage and therefore part of the evaluation for the common peroneal injury.  The RO noted the normal x-rays in the record and concluded that the evidence failed to show a separate diagnosed disability of the right ankle.

The evidence of record suggests that the Veteran may, in fact, have a disability in the right ankle distinct from nerve damage, potentially including calcaneal enthesopathy.  It is unclear to the Board whether the enthesopathy involves the foot or the ankle.  In addition, evidence received more recently than the x-rays taken in February 2011 demonstrates limitation of motion in the ankle and disability that may be separate and apart from nerve damage to the peroneal nerve that is located below the knee.  

The Board finds it appropriate to remand the claim for a VA examination, to include x-rays of the ankle.  The examiner should provide an opinion focused on the ankle as to whether any ankle disability, unrelated to nerve damage in the knee, is at least as likely as not related to the Veteran's service-connected instability, right knee, service-connected arthritis right knee or service-connected residuals, excision osteochondroma, right leg.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all outstanding VA treatment records with the claims file.

2.  Request the Veteran provide authorization for release of any private treatment records not yet associated with the claims file, to specifically include records indicating treatment for or diagnosis of a right ankle disability.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After private records have been obtained to the extent available and all VA treatment records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right ankle condition that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private treatment records and his assertions.

The examiner should specifically address the notation of calcaneal enthesopathy in the record and identify whether that is present in the foot and/or ankle.

X-rays of the Veteran's ankle should be taken to ascertain whether there is disability in the right ankle that is separate from the symptoms caused by the Veteran's service-connected injury to the peroneal nerve.

For each diagnosis identified, the examiner should state when the condition most likely first manifested.  He or she should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current disorder was incurred in or is a result of the Veteran's active military service, to include as secondary to any of the Veteran's currently service-connected conditions, to include instability, right knee, arthritis of the right knee or residuals, excision osteochondroma, right leg.

 Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

